Citation Nr: 1135780	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-11 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Propriety of the reduction in the rating for service-connected posttraumatic stress disorder (PTSD), from 50 to 30 percent, effective February 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO informed the Veteran that it proposed to reduce the prior 50 percent evaluation for PTSD to 30 percent.

2.  In a November 2007 rating decision, the RO reduced the disability evaluation for the Veteran's PTSD from 50 percent to 30 percent, effective from February 1, 2008; the evidence of record reflected an improvement in the Veteran's psychiatric disability, as the Veteran sustained improved GAF scores as well as a decrease in the number of symptoms and severity of symptomatology.  Though she continued to complain of irritability and depression she no longer endorsed aggressive behavior, homicidal ideation, or flattened affect.  


CONCLUSION OF LAW

The reduction of the disability evaluation for PTSD from 50 percent to 30 percent, effective February 1, 2008, was proper.  38 U.S.C.A. § 1155, 5107(b), 5112(b)(5) (West 2002); 38 C.F.R. §§ 3.105(e), 3.321, 3.344, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, a rating action in November 2006 proposed to decrease the Veteran's disability rating for PTSD.  In a November 2007 decision, the RO decreased the Veteran's rating from 50 percent to 30 percent for PTSD.  A timely appeal ensued.  

Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in July 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in December 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate her claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claim during the course of this appeal.  Her service treatment records, all relevant VA and private treatment records pertaining to her claim have been obtained and associated with her claims file.  She has also been provided with multiple VA examinations to assess the current state of her service-connected PTSD.  The Board notes that during her September 2008 VA examination the Veteran indicated that she had weekly counseling sessions at the Beaufort Naval Hospital.  The RO attempted to obtain any available records from these sessions, however, a response received in February 2009 indicated that the Veteran was not seen at their facility.  The Veteran was made aware of this development in the July 2009 SSOC. 

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  She has been notified of the evidence and information necessary to substantiate her claim, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claim.

Law and Regulations

The procedural framework set forth in 38 C.F.R. § 3.105(e) governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease of compensation benefits being made, a rating proposal of the reduction will be prepared setting forth all material facts and reasons, and the beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation should be kept at the current level.  If additional evidence is not received within that period, a final rating action will be taken and rating will be reduced to the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In this case, the Veteran was initially assigned a 50 percent disability rating for PTSD in a September 2005 rating decision and effective the date of separation from active duty in March 2005.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent disability rating is warranted where the evidence shows that PTSD is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).

Under the general rating formula for mental disorders, a 50 percent rating is warranted for PTSD if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see also 38 C.F.R. § 4.130; Carpenter, supra.  

Factual Background and Analysis

The Veteran was granted service connection upon separation from service due to a diagnosis of depression in a June 2005 VA examination.  The RO also assigned an initial disability rating of 50 percent in a September 2005 decision. 

During the June 2005 VA examination, the examiner noted that the Veteran received mental health treatment while in service, as well as a combination of psychotropic medication, individual therapy, and group therapy.  During her nine years in the Army she experienced numerous remarkable stressors.  The diagnosis was major depressive disorder and PTSD with a GAF score of 35.  Upon mental status examination, the examiner noted that the Veteran was oriented to person, place, time, and situation.  She had a guarded affect with periodic expression of sarcasm and anger.  Her sarcasm and angry tone of voice were most prominent when she reported on intensely stressful events.  Her energy level was moderate to low, her thoughts were well organized, and her thought process was goal-directed.  She did not express bizarre thinking and she denied any history of suicidal ideation.  She admitted to numerous episodes of homicidal ideation and one incident of trying to stab someone with a knife.  The examiner indicated that her depression is manifested by a chronic depressed mood with frequent tearful episodes.  She relived multiple traumatic events through nightmares and intrusive memories which can be considered serious in degree.  The Veteran lives in a constant state of hyperarousal, and evokes persistent distress.  She experiences disruptive problems with irritability, anger, and aggressive urges.  She has chronic sleep problems and concentration problems.  She experiences psychic numbing and is detached emotionally from others.  She does not experience pleasure.  She prefers social isolation. She has markedly less interest in previously enjoyable activities and she had a narrow range of affect: flat, tense, and angry.  

During an October 2006 VA examination, the examiner noted that the claims file was not available for review.  The Veteran reported that one year ago she was on Seroquel for nightmares and sleep problems.  She reported she was placed in another medication for depression, however this caused bad side effects and increased her migraines.  She went off all medication when she became pregnant.  She has not resumed medication because she decided to breastfeed after the birth of her baby.  The Veteran indicated that she currently spends her time at home with her baby.  She drives and manages her own finances.  The Veteran also complained of anxiety symptoms two to three times per week, increased paranoia, lack of energy and motivation, feeling of worthlessness, problems sleeping and nightmares.  Upon examination, the examiner found she was casually dressed with adequate grooming.  Her speech was normal in rate and rhythm and eye contact was appropriate.  Thought content was logical and goal directed.  She reported increased paranoid ideation, but there is no evidence of visual or auditory hallucinations.  She denied suicidal or homicidal ideations.  She displayed depressive affect with little animation to her voice.  She reported reduced appetite and a lack of energy and motivation.  She complained of disturbed sleep cycle.  Her concentration and attention are affected.  She finds her mind jumps from topic to topic.  

The examiner also noted symptoms of trauma re-experiencing with intrusive memories, nightmares, and flashbacks.  She has hypervigilance and hyperarousal.  With the birth of her baby, she has had a lot of anxiety.  She experiences anger and irritability.  She does not like to be around other people and she is socially avoidant.  She is overly focused on safety.  The diagnosis was moderate PTSD, moderate major depressive episode, and panic disorder.  The examiner assigned a GAF score of 52.

During a December 2007 VA examination, the Veteran complained of worsening mood swings and that her memory "is shot." She reported an increase in her medication.  She also stated she has depression, anxiety, poor coping skills, and mood swings.  She indicated she has limited activities and leisure pursuits and fair family relationships.  She described some history of violence and assaultiveness in the military, and denied a history of suicide attempts.  She did not evidence any impairment in thought processes or communication.  She denied delusions and hallucinations as well as homicidal and suicidal thoughts.  Eye contact was good throughout the session, and the Veteran evidenced good personal grooming and hygiene.  She was clearly oriented to person, place and time, and she denied memory loss or obsessive or ritualistic behavior.  The examiner indicated her speech was normal, sensorium appeared intact, cognitions were good, and the Veteran did not complain of panic attacks.  She did complain of depression and some anxiety.  The Veteran also reported she has a tendency to get angry and has sleep problems.  The examiner diagnosed moderate PTSD and moderate major depressive episode with a GAF score of 50. 

During a September 2008 VA examination, the examiner noted that he claims file was not provided by the RO for review.  However, the previous VA examination reports were available.  The Veteran reported she is unemployed but searching for  job.  She lives at home with her son and describes her life as somewhat solitary.  The Veteran reported she dries to and from weekly counseling sessions through the Naval Hospital at Beaufort.  She reported that sometimes the counseling sessions have been helpful.  She reported anxiety and depression, and stated that she works very hard to contain any anger she feels lest her son be exposed to what she described as her mood swings.  

Upon examination, the examiner noted that she was cooperative and goal-directed in her responses, her speech was normal in rate and rhythm, she maintained appropriate eye contact, and her thought content was logical and goal-directed.  There was no evidence of hallucinations although the Veteran acknowledged some feelings of what she described as paranoia on occasions.  She denied suicidal or homicidal ideation.  Her affect was depressed although she was able to demonstrate appropriate range though the examination.  She reported has had difficulty with sleep over the last week from having not taken her medication.  She also has not been able to refill her prescriptions and related this change to her sleep pattern.  She reported difficulty with concentration and attention.  She indicated that it is hard for her to stay focused on one task.  She denied ritualistic or obsessive behaviors.  She did acknowledge feelings of generalized anxiety and has experienced panic attacks on occasion.  The examiner diagnosed moderate PTSD and moderate major depressive disorder and assigned a GAF score of 50. 

Analysis

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that restoration of the 50 percent rating for PTSD is not warranted.

As an initial matter, the Board notes that the Veteran does not contend, and the record does not reflect, noncompliance with the procedural requirements for rating reductions.  In this regard, in November 2006, notice of the proposed rating decision was provided, informing the Veteran that medical records had shown improvement in her service-connected disability.  Additionally, Veteran was informed that she could submit "medical or other evidence to show that we should not make this change."  The Veteran was advised that, if VA did not receive additional evidence within 60 days, the evaluation would be reduced.  She was further informed of her right to request a personal hearing and.  More than 60 days following issuance of the November 2006 notice, the RO reduced the rating of the Veteran's service-connected PTSD in the November 2007 rating decision, effective February 1, 2008.  As such, the procedural requirements of 38 C.F.R. § 3.105 have been satisfied.

Having determined that the RO correctly followed the procedures for reducing the Veteran's disability rating, the Board must now address whether VA has met its burden of showing that the reduction was warranted.  The 50 percent rating for PTSD was in effect from March 3, 2005 to February 1, 2008, less than five years.  Thus, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern reductions of rating in effect for five or more years, do not apply in this case.  

The RO based its reduction on the results of the October 2006 VA examination.  

As noted above, the June 2005 examination revealed the Veteran had depressed mood, nightmares, intrusive memories, and difficulty concentrating as well as disruptive problems with irritability, anger and aggressive behavior.  She complained of chronic sleep disturbances and distrust for others.  She also admitted to numerous episodes of homicidal ideation and one incident of trying to stab someone with a knife.  The examiner noted a flattened affect.  The diagnosis was major depressive disorder and PTSD with a GAF score of 35.  

The October 2006 VA examination includes complaints of anxiety, paranoia, lack of energy or motivation, sleep difficulty, irritability, and nightmares.  It was also noted that the Veteran had not taken medication since early 2006 due to having a child.  She denied suicidal or homicidal ideations.  The diagnosis was major depressive disorder and PTSD with a GAF score of 52.  

The Board notes that follow-up VA examinations dated in December 2007 and September 2008 also include a diagnosis of PTSD and an assigned GAF score of 50.  In both examinations, the Veteran complained of depression, anxiety, and sleep problems with some tendency to get angry. 

Review of the record reflects that the RO applied the correct schedular criteria, and the November 2007 rating decision appears to be congruent with the evidence of record, namely the reports of the October 2006 VA examinations, and further supported by the December 2007 and September 2008 examination reports.  When compared to the results of the previous June 2005 VA examination, upon which the disability rating was based, the October 2006, December 2007, and September 2008 VA examination reports clearly reflect improvement in the Veteran's mental status.  Though she continued to complain of irritability and depression she no longer endorsed aggressive behavior, homicidal ideation, or flattened affect.  

Under the general rating formula for mental disorders, a 50 percent rating is warranted for PTSD if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran has failed to exhibit any of these symptoms since the initial VA examination.

Furthermore, the Board notes that the Veteran's GAF scores have also consistently improved since her initial rating.  At the time of her initial rating, the Veteran's GAF score, as noted in the June 2005 VA examination report, was 35.  However, since that time, the three subsequent VA examination reports all include findings of GAF scores at 50 or above.  The Board finds this further illustrates a sustained improvement in the Veteran's mental health.  

The Board finds that the results of the October 2006, December 2007, and September 2008 VA examinations show an improvement in the PTSD symptomatology, and, therefore, reduction in benefits is warranted.  38 C.F.R. § 3.344(c).

Based on the foregoing, the Board finds that the medical evidence of record does not reflect that a rating of 50 percent for PTSD is warranted.  As such, the rating was properly reduced to 30 percent.  

While the Board does not doubt the sincerity of the Veteran's belief that her service-connected PTSD is more severely disabling than rated as a result of the reduction, as a lay person without the appropriate medical training or expertise, she simply is not competent to provide a probative opinion on a medical matter-such as the severity of a disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Furthermore, during that time, PTSD was not demonstrated to be so unusual or exceptional as to render impractical the application of the regular schedular standards at any time during the pendency of the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes that the Veteran's PTSD has not necessitated frequent periods of hospitalization and there is no objective evidence that it has resulted in marked interference with her employment.  

Consequently, the Board finds that the evidence shows that the disability picture associated with the Veteran's PTSD has improved and that rating of 50 percent is no longer warranted.


ORDER

The reduction in the rating for service-connected posttraumatic stress disorder (PTSD), from 50 to 30 percent, effective February 1, 2008, was proper.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


